COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


RHONDA MURPHY
                                            MEMORANDUM OPINION *
v.   Record No. 1474-99-1                       PER CURIAM
                                             DECEMBER 7, 1999
NORFOLK DIVISION OF SOCIAL SERVICES


           FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                   William F. Rutherford, Judge

           (Mitchell D. Broudy; Broudy & Broudy, P.C.,
           on brief), for appellant.

           (Bernard A. Pishko, City Attorney; Martha G.
           Rollins, Deputy City Attorney, on brief), for
           appellee.


     Rhonda Murphy appeals the decision of the circuit court

terminating her residual parental rights to her son Jamaal

McPherson Faison.   Murphy raises three issues on appeal.    First,

she contends the trial judge erred by failing to hold that the

Norfolk Division of Social Services was collaterally estopped

from introducing evidence that it provided services to Murphy

prior to August 1995.    Second, Murphy contends the trial judge

erred by finding that Social Services made reasonable efforts to

prevent the child's removal.    Third, Murphy contends the trial

judge erred by finding that Social Services presented clear and

convincing evidence sufficient to meet the requirements of Code


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
§ 16.1-283.   Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial

court.    See Rule 5A:27.

                            Standard of Review

     "[T]ermination of the legal relationship between parent and

child is a grave proceeding [which] . . . renders the parent 'a

legal stranger to the child' and severs 'all parental rights.'"

Weaver v. Roanoke Dep't of Human Resources, 220 Va. 921, 926,

265 S.E.2d 692, 695 (1980) (citation omitted).      "The

preservation of the family, and in particular the parent-child

relationship, is an important goal for not only the parents but

also government itself."      Id.   "When addressing matters

concerning a child, including the termination of a parent's

residual parental rights, the paramount consideration of a trial

court is the child's best interests."       Logan v. Fairfax County

Dep't of Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463

(1991).   "In matters of a child's welfare, trial courts are

vested with broad discretion in making the decisions necessary

to guard and to foster a child's best interests."       Farley v.

Farley, 9 Va. App. 326, 328, 387 S.E.2d 794, 795 (1990) (quoted

in Logan, 13 Va. App. at 128, 409 S.E.2d at 463).      On appeal, we

presume that the trial judge "thoroughly weighed all the

evidence, considered the statutory requirements, and made its

determination based on the child's best interests."        Id. at 329,

                                    - 2 -
387 S.E.2d at 796.   We view the evidence in the light most

favorable to Social Services, the party prevailing below, and

grant to that evidence all reasonable inferences fairly

deducible therefrom.   See Logan, 13 Va. App. at 128, 409 S.E.2d

at 463.

                        Collateral Estoppel

     Murphy contends that Social Services was collaterally

estopped from relitigating the 1995 decision of the juvenile

court, which found that Social Services failed to provide Murphy

with adequate services prior to 1995.   This argument lacks merit.

Whether Murphy received adequate assistance from Social Services

prior to 1995 was a factual question expressly addressed by court

orders.

     By order entered April 12, 1994, the juvenile and domestic

relations district court granted Social Services' petition to

approve of a foster care plan with the goal changed from returning

the child home to adoption.   See Code § 16.1-281.   On Murphy's

appeal to the circuit court, the circuit judge found as follows in

an order dated April 6, 1995:

          [N]umerous services have been provided by
          [Social Services] to [Murphy] since August
          1993 to stabilize her family situation and
          assist her in parenting another child.
          Psychological testing relevant to [Murphy's]
          ability to parent [the child] was provided.
          In addition, [Social Services] continued to
          evaluate [Murphy's] requests for visitation
          and provided two supervised visits between
          [Murphy] and [the child]. To date, [Murphy]


                                - 3 -
          has been included in administrative meetings
          planning for [the child's] future.

The circuit judge found that Social Services "has made adequate

and appropriate efforts to provide notice and the services

required" to Murphy and approved the foster care plan changing

the goal to adoption.    This order was endorsed "Seen" by

Murphy's counsel and became a final order.

     The juvenile court could find, as it did in a later

proceeding, that Social Services failed to present evidence

meeting the statutory standard for termination of Murphy's

parental rights.   It could not, however, reconsider or reverse the

previously made and final factual determination in April 1995 that

Social Services had provided Murphy with adequate services.   See

generally Glasco v. Ballard, 249 Va. 61, 64, 452 S.E.2d 854, 855

(1995).

     Furthermore, the child remained in the custody of Social

Services after 1995.    His status languished unresolved for four

years until Social Services filed a new petition in 1999 seeking

to terminate Murphy's parental rights.   The trial judge based the

current decision to terminate Murphy's parental rights upon the

petition filed in 1999 and supporting evidence presented at trial.

The prior decisions did not preclude Social Services from bringing

a new petition based upon additional evidence.   Therefore,

collateral estoppel is not a bar to the termination of Murphy's

parental rights.


                                - 4 -
               Reasonable Efforts to Prevent Removal

     Murphy contends that the trial judge erred in finding that

Social Services proved by clear and convincing evidence that it

made reasonable efforts to remedy the underlying conditions which

led to the child's foster care placement.     Citing Weaver v.

Roanoke Dep't of Human Resources, 220 Va. 921, 265 S.E.2d 692

(1980), and Cain v. Commonwealth, 12 Va. App. 42, 402 S.E.2d 682

(1991), Murphy contends that Social Services erroneously relied

upon the fact of her incarceration to justify its failure to

provide her with adequate services.     We have ruled, however, as

follows:

           [W]hile long-term incarceration does not,
           per se, authorize termination of parental
           rights or negate the Department's obligation
           to provide services, it is a valid and
           proper circumstance which, when combined
           with other evidence concerning the
           parent/child relationship, can support a
           court's finding by clear and convincing
           evidence that the best interests of the
           child will be served by termination.

Ferguson v. Stafford County Dep't of Soc. Servs., 14 Va. App.

333, 340, 417 S.E.2d 1, 5 (1992).      See also Tullos v. Roanoke

City Dep't of Soc. Servs., 12 Va. App. 617, 405 S.E.2d 433

(1991).

     The evidence proved that when Murphy was incarcerated for

approximately two years between 1991 and 1993, Murphy's

stepgrandfather had custody of the child.     He relinquished

custody to Social Services in November 1991.     The foster care


                               - 5 -
plan goal at that time was to return the child to his

stepgrandfather, who last had custody.    Appropriate services

were offered to the stepgrandfather.    Murphy was incarcerated,

and the biological father's location was unknown; therefore,

neither parent was in a position to have the child returned to

his or her custody.

     Upon Murphy's release from prison, Social Services

reassessed the situation and treated the case as a new case.

Through Social Services, Murphy received therapy, home-based

services, anger management, drug rehabilitation, and job

placement.   Although Murphy sought visitation after her release

from prison, serious questions arose whether visitation was in the

child's best interests.   A report prepared in 1994 following

psychiatric testing recommended "extreme caution in returning any

parenting role" to Murphy due to "very serious psychological

problems which relate to a lack of consistent reality testing,

paranoid delusions and extremely poor judgment and impulse

control."    The judge denied Murphy's request for visitation.

     Evidence also proved that Murphy received services in

connection with her two older children.   Code § 16.1-283(C)(2)

provides, in pertinent part that "[t]he court shall take into

consideration the prior efforts of such agencies to rehabilitate

the parent or parents prior to the placement of the child in

foster care."



                                - 6 -
        This record clearly demonstrates that Social Services

provided numerous services to Murphy following her release from

prison.     Therefore, we find no merit in Murphy's contention.

           Sufficiency of the Evidence under Code § 16.1-283

        The circuit court found that Social Services presented

clear and convincing evidence that termination of Murphy's

parental rights was in the child's best interests and that the

requirements of Code § 16.1-283 had been met.     The evidence

proved the child had been with the same foster parents since

1992.     The evidence was uncontroverted by all except Murphy that

he wanted to be adopted.

        Code § 16.1-283(C)(2) provides, in pertinent part, that the

residual parental rights of a parent of a child placed in foster

care may be terminated if the trial judge finds, based upon

clear and convincing evidence, that it is in the child's best

interests and that the following circumstances exist:

             The parent . . . , without good cause, [has]
             been unwilling or unable within a reasonable
             period of time not to exceed twelve months
             from the date the child was placed in foster
             care to remedy substantially the conditions
             which led to or required continuation of the
             child's foster care placement,
             notwithstanding the reasonable and
             appropriate efforts of social, medical,
             mental health or other rehabilitative
             agencies to such end. Proof that the parent
             . . . , without good cause, [has] failed or
             been unable to make substantial progress
             towards elimination of the conditions which
             led to or required continuation of the
             child's foster care placement in accordance
             with [her] obligations under and within the

                                 - 7 -
          time limits or goals set forth in a foster
          care plan filed with the court or any other
          plan jointly designed and agreed to by the
          parent or parents and a public or private
          social, medical, mental health or other
          rehabilitative agency shall constitute prima
          facie evidence of this condition.

     The evidence established that, despite the passage of time,

Murphy had not yet resolved the problems that initially led to

the child's foster care placement.      In her testimony, Murphy

expressed no sense of her responsibility regarding the

underlying causes of the child's foster care placement.     The

initial custody order noted that Murphy's home lacked

electricity, water, and adequate food and that Murphy was about

to be evicted.    At the termination hearing, Murphy claimed,

however, that Social Services had failed to look in the room she

was renting and only looked at the wrong part of the house.

Murphy also testified that she was incarcerated on a "false

arrest charge."   Moreover, at the time of the hearing, which was

more than eight years after Social Services obtained custody,

Murphy was receiving daily services through the Norfolk

Community Services Board for adult living skills.     In that

setting her counselors were "trying to assist her currently with

obtaining some type of income, whether it's through a job, and

to assist her with her appeal process and with her SSI."

     "The trial court's judgment, 'when based on evidence heard

ore tenus, will not be disturbed on appeal unless plainly wrong

or without evidence to support it.'"      Logan, 13 Va. App. at 128,

                                - 8 -
409 S.E.2d at 463 (citation omitted).   The record supports the

trial judge's finding that Social Services presented clear and

convincing evidence satisfying the statutory requirements of

Code § 16.1-283 and establishing that termination of Murphy's

parental rights was in the child's best interests.   Accordingly,

we summarily affirm the decision.

                                                        Affirmed.




                              - 9 -